Citation Nr: 0836467	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-01 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic headaches.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of an excision of a ganglion cyst, right wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to May 1998.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Roanoke, 
Virginia.

The veteran testified before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is of 
record.  

A November 2007 VA examination report and August 2005 private 
treatment record noted symptoms of radiculopathy in the 
veteran's service-connected right wrist.  However, the 
November 2007 VA examiner noted that the neurological 
symptoms were not associated with the veteran's service-
connected right wrist disability. As such, the Board infers a 
separate claim for radiculopathy of the veteran's right hand 
and refers this claim to the RO for appropriate action and 
adjudication.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
headaches have been manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 

2.  The veteran is right-hand dominant.

3.  Throughout the rating period on appeal, the veteran's 
right wrist disability has been productive of complaints of 
pain; objectively, the evidence reveals limitation of motion 
but no showing of ankylosis.


CONCLUSIONS OF LAW

1.  A rating of 50 percent, but no higher, is warranted for 
post-traumatic headaches. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic 
Codes (DCs) 8045-8100 (2008).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of an excision of a ganglion 
cyst, right wrist have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.69, 4.71a, DCs 5215-5024 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

I.  Post-Traumatic Headaches

The veteran's post-traumatic headaches have been rated as 30 
percent disabling pursuant to DCs 8045-8100 for migraine 
headaches.  After reviewing the applicable rating criteria, 
and the reported objective findings and the subjective 
complaints, the Board is of the opinion that a rating of 50 
percent, but no more, is warranted for the veteran's 
disability.  For a rating in excess of 30 percent for 
migraine headaches, the evidence must show:

*	Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (50 percent).  

Upon VA examination in June 2005, the veteran complained of 
retroribital headaches preceded by blurred vision.  She 
indicated that these episodes occurred about two times a 
week, and that they were very incapacitating.  She reported 
taking Imitrax injections for her headaches.  She was 
diagnosed with headaches.

The veteran was additionally evaluated in a November 2007 VA 
examination.  She indicated that during her headache attacks 
she experienced a pulling sensation at the head with onset of 
pinpoint flashes of light.  She further stated that the 
flashing turned her vision blue and she had nausea and 
vomiting associated with these episodes, severely restricting 
her functioning capabilities.  

The veteran reported that when headaches occur she has to 
stay in bed and is unable to do anything.  She suggested that 
her headaches occur an average of two times per week.  She 
further specified that the symptoms of her condition resulted 
in the inability to function on even small household tasks or 
focus her thought.  

She reported the use of Naprosyn and Imitrax injections in 
the past and that if her symptoms are caught in the early 
stages, activity is usually resumed.  She was diagnosed with 
migraines due to subjective light sensitivity, nausea with 
headaches and the objective need to stop activities when 
headaches occur.

At the veteran's July 2008 BVA hearing she further reported 
frequent and completely prostrating and prolonged migraine 
attacks.  She indicated that she experienced daily headaches 
with a migraine two to three times a week.  When asked how 
long her migraines last, she stated "it depends on if I 
catch it in time with the Imitrex, then it's about eight 
hours.  But if I don't catch it, the longest I've had is 
three days."  She additionally reported experiencing spots 
in her vision leading to her vision going completely away 
during her migraine episodes.  

In addition to using Imitrex, the veteran reported using 
Tylenol Migraine, an over-the-counter migraine medication.  
The veteran further testified that during her migraine 
episodes that last for more than a day, she was essentially 
completely incapacitated and was only able to lie down in a 
darkened room.  

Given the severity and frequency of the veteran's migraines 
and headaches, the Board finds that a 50 percent rating, the 
maximum schedular rating possible for migraine headaches 
under DC 8100, is warranted.  There are no other relevant 
diagnostic codes for consideration.

II.  Right Wrist

The veteran is additionally claiming entitlement to an 
increased rating for a right wrist disability. It is noted 
that she is right-hand dominant. As such, her right wrist is 
her major (dominant) extremity.  Throughout the rating period 
on appeal, her right wrist has been evaluated as 10 percent 
disabling pursuant to DCs 5215-5024. DC 5215 provides a 
maximum benefit of 10 percent. Therefore, that code section 
cannot serve as a basis for an increased rating here.

The Board has considered whether any alternate diagnostic 
codes serve as a basis for an increased rating here. In this 
regard, DC 5214 affords a 30 percent rating for favorable 
ankylosis of the major extremity in 20 to 30 degrees of 
dorsiflexion. Ankylosis is defined as a fixation of the 
joint.  Here, however, the competent evidence fails to show 
ankylosis of the right wrist.

To the contrary, a November 2007 VA x-ray showed no evidence 
of fracture or other significant bone or soft tissue 
abnormality in the veteran's right wrist.  Although she 
revealed significantly reduced range of motion in her right 
wrist upon examination in November 2007, no evidence of 
record reveals ankylosis of the right wrist.  Because 
ankylosis has not been demonstrated, the evidence does not 
support a higher rating under DC 5214. There are no other 
relevant diagnostic codes for consideration.  

The Board has additionally considered the veteran's written 
statements and testimony at her BVA hearing that her 
disability is worse than that contemplated by the assigned 
rating in effect.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  In this case, the 
Board attaches greater probative weight to the clinical 
findings than to the veteran's statements.  See Cartright, 2 
Vet. App. at 25 (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In sum, the competent evidence does not support a rating in 
excess of 10 percent for the veteran's right wrist 
disability. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008).  Although the veteran testified at her 
July 2008 BVA hearing that she has been unemployed for the 
last four years, the Board finds that her disabilities have 
not caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedule standards utilized to evaluate the severity of her 
disabilities.  

In fact, at the same July 2008 BVA hearing she indicated that 
she had been attempting to start a small business to do 
management for other businesses.  She further testified that 
she had just recently started a "construction type 
company."  Hence, referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
February 2005, prior to the RO decision that is the subject 
of this appeal.  The letter informed her of what evidence was 
required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  She was also asked 
to submit evidence and/or information in her possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the she had actual knowledge of the 
rating element of the claims.  

In addition, she was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal by correspondence dated in April 
2008.  Any questions as to the appropriate effective date to 
be assigned with respect to her right wrist disability are 
moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support her claims. 
Specifically, the February 2005 VCAA letter requested that 
she submit all evidence in her possession that would indicate 
her right wrist and headaches had increased in severity, 
including statements from individuals who could describe from 
their knowledge and personal observations in what manner her 
disabilities had become worse.  

Additionally, a November 2006 statement of the case (SOC) 
informed her of the specific rating criteria used for the 
evaluation of her claims.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support her claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claims as reflected in her 
correspondence. Specifically, in her January 2005 claim and 
September 2006 notice of disagreement, she indicated how her 
conditions had worsened. These statements demonstrate her 
actual knowledge in understanding of the information 
necessary to support her claims for increased ratings. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran has submitted private treatment records. 
No VA outpatient treatment records are available.  
Additionally, specific medical opinions pertinent to the 
issues on appeal were obtained in June 2005 and November 
2007. Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to these claims.  

Also, she was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2008.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating of 50 percent, but no more, for post-traumatic 
headaches is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A rating in excess of 10 percent for residuals of an excision 
of a ganglion cyst, right wrist, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


